Citation Nr: 0302760
Decision Date: 02/12/03	Archive Date: 06/02/03

DOCKET NO. 97-25 462               DATE FEB 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for hearing loss of the right
ear.

(The issues of entitlement to service connection for bilateral
shoulder pain and bilateral knee pain, along with whether new and
material evidence has been presented sufficient to reopen the
veteran's claim for entitlement to service connection for an eye
disability will be the subject of later decisions.)

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel

INTRODUCTION

The veteran has many years of service in the Florida Army National
Guard (FLARNG). A DD Form 214 notes that the veteran was called to
active duty in support of Operation Desert Shield/Storm from
October 11, 1990, to July 6, 1991, and that he served in the
Southwest Asia theater of operation from November 26, 1990, to June
8, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
The claim was remanded by the Board in October 2000; the Board also
sought to additional evidence via internal development pursuant to
at 38 C.F.R. 19.9(a)(2) (2002).

The Board is undertaking additional development on the issues of
entitlement to service connection for bilateral knee pain and
bilateral shoulder pain, along with the issue as to whether new and
material evidence has been presented sufficient to reopen the
veteran's claim for entitlement to service connection for an eye
disability, pursuant to authority granted by 38 C.F.R. 19.9(a)(2)
(2002). When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. 38 C.F.R. 20.903
(2002). After giving the notice and reviewing the veteran's
response to the notice, the Board will prepare separate decisions
addressing these issues.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim for entitlement to service connection for hearing
loss of the night ear has been obtained and developed.

2 -

2. The veteran now suffers from right ear hearing loss.

3. Resolving all doubt in his favor, the veteran's current hearing
loss of the right ear is related to his period of active duty.

CONCLUSION OF LAW

Hearing loss of the night ear was incurred as a result of service.
38 U.S.C.A. 1110 (West 1991 & Supp. 2002); 38 C.F.R. 3.303, 3.385
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a
significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5102, 5103,
5103A, 5107 (West Supp. 2002). This law eliminated the concept of
a well-grounded claim, redefined the obligations of VA with respect
to the duty to assist, and imposed on VA certain notification
requirements. 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)
(2002).

First, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West Supp. 2002); 38 C.F.R. 3.159(b) (2002). The
veteran was notified of the evidence required to substantiate his
claim in rating decisions of April 1996 and June 1997, the
statement of the case (SOC) dated June 1996, the supplemental
statements of the case (SSOC) of December 1996, September 1997,
December 1997, January 1998, and August 2001. The Board concludes
that the discussions in the rating actions, the SOC, and the SSOCs
adequately informed the veteran of the evidence needed to
substantiate his claim and complied with VA's notification
requirements.

3 -

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claim. 38 U.S.C.A. 5103A (West Supp.
2002); 38 C.F.R. 3.159(c) (2002). The veteran has submitted
numerous statements in conjunction with his claim. Moreover, VA has
obtained the veteran's VA medical records, his Social Security
Administration medical records, and it has attempted to obtain any
private medical records that the VA has been given noticed thereof.
Also, the veteran has been given VA medical examinations for the
purpose of establishing the nature and etiology of any hearing
disability. VA has not been given notice b@ the veteran of relevant
available medical or other evidence that might be attained by the
VA for the processing of this claim.

The Board recognizes that the Rule of Practice 903, found at 38
C.F.R. 20.903 (2002), normally requires that the veteran be
notified by letter of the development accomplished with respect to
the claim. In this instance, because the Board is allowing the
veteran's claim, the Board concludes that the issuance of such a
letter is unnecessary because the veteran will not be prejudiced by
the Board's actions and issuance of said letter would only serve to
further delay resolution of the veteran's claim. See Bernard v.
Brown, 4 Vet. App. 384, 392-94 (1993).

Additionally, during course of the appeal, the veteran has had the
opportunity to explain in detail his contentions. He did so through
various written statements. He was also provided the opportunity to
testify before the Board and an RO hearing officer - an opportunity
he declined. The veteran has not suggested or insinuated that other
evidence was available to support the claim. The veteran was also
notified in September 2002 via a letter from the Board of the
evidence he needed to supply and what the VA would do in order to
complete the veteran's application for benefits. Since all relevant
evidence has been gathered and no evidence has been identified that
either the veteran or VA could attempt to attain, there is no need
for further development. See Quartuccio v. Principi, No. 01-997
(U.S. Vet. App. June 19, 2002) (holding that both the statute, 38
U.S.C. 5103(a), and the regulation, 38 C.F.R. 3.159, clearly
required the Secretary to notify a claimant which evidence,

- 4 -

if any, will be obtained by the claimant and which evidence, if
any, will be retrieved by the Secretary).

Accordingly, the Board finds that VA has satisfied its duty to
notify and to assist and therefore, a remand in this case would
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,
546 (1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided). VA has no
further duty to assist the veteran in the development of facts
pertinent to this claim, and the Board may decide the claim based
on the evidence before it.

The veteran maintains that he now suffers from hearing loss of the
right ear and that he should receive VA benefits for this
disability. Service connection may be granted for disability
arising from disease or injury incurred in or aggravated by active
service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303 (2002). Where the
veteran served continuously for ninety (90) or more days during a
period of war, and if cardiovascular disease became manifest to a
degree of 10 percent or more within one year from the date of the
veteran's termination of such service, such disease shall be
presumed to have been incurred in service, even though there is no
evidence of such disease during the period of service. 38 U.S.C.A.
1112, 1113 (West 1991 and Supp. 2002); 38 C.F.R. 3.307, 3.309
(2002).

For the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the fact of chronicity in
service is not adequately supported, then a showing of continuity
after discharge is required to support the claim. 38 C.F.R.
3.303(b) (2002). Service connection may be also

- 5 -

granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (2002).

Additionally, the Court has held that generally, to prove service
connection, a claimant must submit:

(1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, of
in-service incurrence or aggravation of an injury or disease, and
(3) medical evidence of a nexus between the current disability and
the in-service disease or injury.

See Pond v. West, 12 Vet. App. 341, 346 (1999).

The regulations provide that impaired hearing will be considered to
be a disability for the purposes of applying the laws administered
by VA "when the auditory threshold in any of the frequencies 500,
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when
the auditory threshold for at least three of the frequencies 500,
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when
speech recognition scores using the Maryland CNC Test are less than
94 percent". 38 C.F.R. 3.385 (2002).

The veteran underwent an audiological examination in December 1994.
The exam produced the following results (pure tone thresholds in
decibels):

                              HERTZ 
               500     1000     2000     3000     4000 
     RIGHT      10       5       20       15       45 
     LEFT       10      10       30       35       45

6 -

Another audiological examination was accomplished in December 1997.
The results from the examination in pure tone thresholds in
decibels were:

                              HERTZ 
               500      1000     2000      3000     4000 
     RIGHT      15       10       20        20       50 
     LEFT       20       15       30        35       50

Speech audiometry revealed speech recognition ability of 88 percent
in the right ear and 100 percent in the left ear. Average puretone
thresholds were 25 decibels n the right ear and 32 decibels in the
left ear. A diagnosis of high frequency sensorineural loss of the
night and mild sensorineural hearing loss for the left ear. A
casting was made of the left ear for the purpose of a hearing aid.

As a result of development ordered by the Board, a third audiometry
examination was done in October 2002. The results from that test
are listed below (pure tone thresholds in decibels):

                              HERTZ 
               500      1000     2000      3000     4000 
     RIGHT      15       15       25        25       50 
     LEFT       20       20       55        60       60

Speech audiometry revealed speech recognition ability of 96 percent
in the right ear and 96 percent in the left ear. Average puretone
thresholds were 29 decibels in the right ear and 49 decibels in the
left ear. The examiner noted that the veteran was suffering from
moderate bilateral high frequency sensorineural hearing loss, left
more so than right. Moreover, the examiner opined that it was
likely that the veteran's hearing loss was due to his military
noise exposure.

To establish service connection for a hearing loss, the veteran is
not obligated show that a hearing loss was present during active
military service. The evidence of

-7-

record need only demonstrate a medical relationship between the
veteran's inservice exposure to loud noise and a current hearing
impairment. Godfrey v. Derwinski, 2 Vet. App. 352 (1992). Moreover,
if the veteran had "normal" hearing upon his discharge, but
developed hearing loss measurably to the criteria stated in 38
C.F.R. 3.385 (2002), and if the veteran can now establish a causal
relationship between his hearing loss and service, service
connected benefits will be granted.

In this instance the evidence shows that the veteran now suffers
from hearing loss of the right ear. A VA examiner has opined that
there is an etiologically relationship between his current hearing
loss and the veteran's military service. In determining whether
service connection is warranted, the VA must determine whether the
evidence supports the claim or is in relative equipoise, with the
veteran prevailing in either event, or whether the preponderance of
the evidence is against the claim, in which case service connection
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). For
the reasons and bases provided above, the evidence in this case
supports the veteran's claim for entitlement to service connection
for a bearing loss of the night ear. The veteran's claim is
granted.

ORDER

Entitlement to service connection for hearing loss of the right ear
is granted.

THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the

8 -

Veterans Education and Benefits Expansion Act of 2001, Pub. L. No.
107-103, 115 Stat. 976 (2001). In the meanwhile, please note these
important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
State,, Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988 is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

9 - 



